                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                                ROCK HILL DIVISION

MidFirst Bank, on behalf of Robert White)
and Linda H. Lawson,                    )
                                        )              Civil Action No.: 0:18-cv-01850-JMC
                       Plaintiff,       )
                                        )
        v.                              )                        CONSENT ORDER
                                        )
                                        )
Administrator of Veterans Affairs, an   )
Officer in the United States of America )
                                        )
                       Defendant.       )
____________________________________)

       THIS MATTER came before the court upon Complaint of Plaintiff MidFirst Bank, on

behalf of Robert White and Linda H. Lawson (“Plaintiff”), seeking to quiet title to the property

commonly known as 1063 Glenarden Dr., Rock Hill, South Carolina, 29223, in favor of Robert

White and Linda H. Lawson. (ECF No. 1.) For good cause shown, and as evidenced by the parties’

signatures herein below, Plaintiff and Defendant Administrator of Veterans Affairs, an Officer in

the United States of America (“Defendant”), consent and agree as follows:

       1.      Defendant acquired its interest in the property that is the subject of this action by
virtue of the Special Referee’s Deed dated September 16, 1985, and recorded in the Office of the
Clerk of Court for York County in Book 841 at Page 56 on September 16, 1985, at which Cameron-
Brown Company was the successful bidder at public action and subsequently assigned its bid to
Defendant.
       2.      The subject property is more sufficiently described as follows:
       All that certain piece, parcel, lot or lot of land, lying, being and situate on the northern side
       of Glenarden Drive, in the City of Rock Hill, York County, South Carolina, and being more
       particularly shown and described on Plat of Property of Michael O. Mackey, drawn by J.B.
       Fisher, R.L.S., on August 19, 1983, and being described according to said plat as follows:
       BEGINNING at a point on the northern edge of Glenarden Drive at a point 190.31 feet
       west from Robbie Lane and running thence with Glenarden Drive N. 82-22-26 W. 99.06
       feet to an iron; thence running N. 20-13-06 E. 143.49 feet to an iron; thence running S. 82-

                                                  1
       20-23 E. 68.06 feet to an iron; thence running S. 7-44-30 W. 140.00 feet to the point of
       beginning.

       TMS#: 623-05-05-001
       Property Address:  1063 Glenarden Dr., Rock Hill, South Carolina 29223

       3.      Thereafter, Defendant entered into an Installment Contract for the Sale of the
above-described property to Robert White and Linda H. Lawson dated August 12, 1986, and
recorded in the Office of the Clerk of Court for York County in Book 993 at Page 333 on August
13, 1985.
       4.      By Assignment dated November 3, 1998, and recorded on November 12, 1998, in
Book 2469 at Page 104, Nationsbanc Mortgage Corporation, as successor in interest by merger
with Boatmen’s National Mortgage Inc., F/K/A National Mortgage Company assigned its interest
in the Installment Contract to Plaintiff.
       5.      Thereafter, to correct the break in the chain of title of assignments, Defendant
assigned its interest in the Installment Contract to Nationsbanc Mortgage Corporation, as successor
in interest by merger with Boatmen’s National Mortgage Inc., F/K/A National Mortgage Company
by Assignment dated September 28, 2016, and recorded on October 21, 2016, in Book 16011 at
Page 307.
       6.      Plaintiff has received all payments due and owing under the Installment Contract
from Robert White and Linda H. Lawson.
       7.      Despite the parties’ fulfillment of all obligations pursuant to the Installment
Contract, Plaintiff is unable to obtain a deed vesting title to the subject property in the name of
Robert White and Linda H. Lawson.
       8.      Defendant no longer possesses any interest in the subject property.
       9.      Despite the parties’ satisfaction of all obligations under the Installment Contract
and the conveyances set forth herein, Defendant is incorrectly reflected as the title holder to the
subject property in the public records of Richland County.


       THEREFORE, based upon the Plaintiff’s satisfaction of the loan associated with the
corresponding Installment Contract assigned to Plaintiff, Robert White’s and Linda H. Lawson’s
fulfillment of all obligations pursuant to said Installment Contract, Defendant’s disclaimer of any
interest in the subject property, and the parties’ consent hereto, it is Ordered that:

                                                   2
       1.      Title in and to the subject property is hereby quieted in favor of Robert White and
Linda H. Lawson in fee simple absolute;
       2.      Robert White and Linda H. Lawson are hereby vested title to the subject property
in fee simple absolute; and
       3.      Pursuant to South Carolina Code Sections 15-53-20 et seq. (2005), Robert White
and Linda H. Lawson are hereby declared to be the sole owner in fee simple, forever barring any
claim and/or right of the party Defendant(s) who might claim any right, title, interest in, or lien
upon the real estate described in Plaintiff’s Complaint.


       IT IS SO ORDERED.




                                                            United States District Judge
October 3, 2018
Columbia, South Carolina

WE SO CONSENT:
FINKEL LAW FIRM LLC
/S/ Magalie A. Creech (Dist. Id. No. 10871)
Post Office Box 41489
Charleston, South Carolina 29423
Tel: (843) 577-5460
Facsimile: (866) 800-7954
mcreech@finkellaw.com
Attorneys for the Plaintiff


WE SO CONSENT:
/S/ George J. Conits (Dist. Id. No. 234)
Assistant United States Attorney
55 Beattie Place, Suite 700
Greenville, South Carolina 29601
Tel: (843) 577-5460
george.conits@usdoj.gov
Attorneys for the Defendant Administrator of Veterans Affairs, an Officer in the United States of
America


                                                 3
